UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7154



KENNETH WASHINGTON,

                                           Petitioner - Appellant,

          versus


GARY MAYNARD; CHARLES CONDON,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-03-66)


Submitted:   December 5, 2003              Decided:   July 23, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Washington, Appellant Pro Se. John William McIntosh,
Assistant Attorney General, Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Kenneth Washington seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating       that   reasonable      jurists       would      find       that   his

constitutional      claims     are   debatable     and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Washington has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                               DISMISSED




                                       - 2 -